Exhibit 10.1

 

Separation and Consulting Agreement

 

Agreement made this 31st day of January, 2013 (hereinafter referred to as the
“Agreement”), between Barry Gorsun (“Gorsun”), and MRV Communications, Inc. (the
“Company”).

 

W I T N E S S E T H :

 

WHEREAS, Gorsun has been employed with the Company as Chief Executive Officer;
and

 

WHEREAS, the Company and Gorsun now desire to end the employment relationship
amicably.

 

NOW, THEREFORE, in consideration of the premises and of the representations,
promises and obligations herein contained, the parties hereto agree as follows:

 

1.                                      The parties agree that Gorsun’s
employment with the Company will cease on January 31, 2013 (the “Termination
Date”) and that Gorsun will no longer be an employee or officer of the Company.
The parties also agree that the employment agreement between MRV
Communications—Boston Division, Inc. and Gorsun, dated as of March 10, 2011, as
amended by the letter agreement between the Company and Gorsun, dated
February 8, 2012 (the “Employment Agreement”), will no longer be of any force or
effect; provided, however, that sections 7.2, 7.3, 7.4 and 7.5 shall survive the
expiration of the Employment Agreement and remain in full force and effect. 
Further, the Executive will execute the resignations attached as Exhibit A
contemporaneously with his execution of this Agreement.

 

2.                                      Gorsun shall make himself reasonably
available as a consultant for advice and consultation to the Company’s Board of
Directors and Chief Executive Officer to assist in the transition of his
responsibilities and other needs of the Company upon request for the six month
period commencing on February 1, 2013 and terminating on July 31, 2013  (the
“Consultancy Period”).  During the Consultancy Period Gorsun shall be paid at
the same rate as his current base salary of $ $380,000 on an annual basis. 
Gorsun shall provide only such consulting services and advice as requested by
the Company’s Board of Directors or Chief Executive Officer. The Company will
reimburse Gorsun for any reasonable travel expenses incurred on its behalf,
provided that Gorsun submits documentation in a form acceptable to the Company
to substantiate such expenses.

 

--------------------------------------------------------------------------------


 

3.                                      Gorsun in the performance of the
consulting services shall be deemed an independent contractor and not an
employee or agent of the Company. Gorsun shall have no right or authority to
assume or create any obligations on behalf of the Company or to make any
representations on its behalf, except with the prior written consent of the
Company.  Under no circumstances shall Gorsun be, or be deemed to be, an
employee of the Company for any purposes.

 

4.                                      The Company agrees, provided that Gorsun
complies with all of the terms of this Agreement, that Gorsun (i) shall receive
a bonus of $40,166 on or before July 31, 2013; (ii) shall be entitled to
accelerated vesting of all options and restricted stock previously granted to
him on July 31, 2013 and (iii) shall receive a bonus of $9,740.53 on May 29,
2013 related to the May 2012 special dividend.

 

5.                                      The Company agrees to provide Gorsun
with the benefits which he is presently receiving for a period of one year
following the Termination Date.  The parties agree that medical insurance will
not be provided by the Company but that the Company will provide dental
insurance.  The benefits will be provided to Gorsun at the Company’s expense,
except that Gorsun agrees to continue to pay the employee portion of any such
benefits.

 

2

--------------------------------------------------------------------------------


 

6.                                      As a fundamental condition of this
Agreement and the payments and benefits provided for herein, Gorsun shall comply
fully with all of his obligations under Sections 7.2, 7.3, 7.4 and 7.5 of the
Employment Agreement.

 

7.                                      Gorsun represents that as of January 31,
2013, he will have returned all property of the Company, including but not
limited to, any computers, VPN equipment, software, telephones, documents,
books, records (whether in electronic format or hard copy), reports, files,
correspondence, notebooks, manuals, notes, specifications, mailing lists, credit
cards, access cards, identification cards, key fobs, keys and other data and/or
materials in his possession or control, provided that the Company may allow
Gorsun to retain and use certain property, such as a computer or cell phone,
during the Consultancy Period.

 

8.                                      Gorsun, for himself and for the
executors and administrators of his estate, his heirs, successors and assigns,
hereby releases and forever discharges the Company, its current and former
subsidiaries and affiliates, and all of its or their respective officers,
directors, managers, members, stockholders, employees, agents, attorneys,
insurers and the respective executors, administrators, heirs, successors and
assigns of the foregoing, from any and all claims, actions, causes of action,
suits, sums of money, debts, dues, accounts, reckonings, bonds, bills,
covenants, contracts, controversies, agreements, promises, demands or damages of
any nature whatsoever or by reason of any matter, cause or thing regardless of
whether known or unknown at present, which against the Company, or any of their
respective officers, directors, and employees Gorsun ever had, now has or
hereafter can, shall or may have for, upon, or by reason of, any matter, cause
or thing whatsoever from the beginning of the world to the date hereof
including, but not limited to, any matter relating to or arising out of the
employment of Gorsun or the termination thereof under any contract, tort,
federal, state or local fair employment practices or civil rights law including,
but not limited to, Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Older Workers Benefits Protection Act, the federal Family and Medical Leave Act,
the Massachusetts Fair Employment Law, the Florida Civil Rights Act, the Ohio
Fair Employment Practices Act, the Ohio Revised Code, the Fair Labor Standards
Act, or any claim for physical or emotional distress or injuries, invasion of
privacy, defamation, claims relating to severance pay, wages, sick leave,
vacation pay, life insurance, medical insurance, disability or any other benefit
of employment, or any other duty or obligation of any kind or description,
including any implied covenant of good faith and fair dealing, implied contract
of permanent employment or the tortious or willful discharge of employment.  The
parties also agree that this Agreement does not either affect the rights and
responsibilities of the Equal Employment Opportunity Commission to enforce the
Age Discrimination in Employment Act, or justify interfering with the protected
right of an employee to file a charge or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission under the
Age Discrimination in Employment Act.  In the event the Equal Employment
Opportunity Commission commences a proceeding against the Company in which
Gorsun is a named party, Gorsun agrees to waive and forego any monetary claims
which may be alleged by the Equal Employment Opportunity Commission to be owed
to Gorsun.  The parties also agree that nothing in the provisions of this
paragraph 8 is intended to limit their rights under and concerning enforcement
of this Agreement.

 

9.                                      Gorsun agrees to keep confidential the
terms of this Agreement and not to disclose any term of this Agreement to any
other person or entity, except for Gorsun’s family, accountants and attorneys. 
In the event that Gorsun is required by law to disclose any term of this
Agreement, Gorsun agrees to give the Company ten days’ written notice prior to
any such disclosure, or such shorter time period as mandated by law or is
otherwise practicable.  The Company acknowledges that this Agreement may be part
of a public filing.

 

3

--------------------------------------------------------------------------------


 

10.                               Gorsun shall not make any statements, either
directly or through other persons or entities, which are disparaging to the
Company or any of its affiliates, management, officers, directors, employees,
agents, services, products, operations, prospects or other matters relating to
the Company’s businesses.  In that regard, Gorsun shall not make or encourage
others to make any statement or release any information that is intended to, or
reasonably could be foreseen to, embarrass or criticize the Company or its
affiliates, employees, managers, directors, officers, members or stockholders,
individually or as a group.

 

11.                               Gorsun hereby agrees that, in the event his
testimony, services or time are required in the future to assist the Company in
handling any legal matter, prosecuting or defending against litigation or to
pursue or defend against a disputed claim or charge of any type, he will make
himself reasonably available to work with Company’s attorneys and
representatives, to prepare for and provide deposition and/or trial testimony
and to take whatever other steps are necessary to assist in the handling of such
legal matters and prosecution/defense of such claims.

 

12.                               Gorsun agrees that in the event he violates
any of the provisions of this Agreement, the Company shall have the right to
(i) cease making all payments due in accordance with this Agreement and
(ii) cease to provide benefits as set forth in paragraph 4 herein

 

13.                               The Company has advised Gorsun to consult with
an attorney prior to executing this Agreement.  By executing this Agreement,
Gorsun acknowledges that (a) he has been provided an opportunity to consult with
an attorney or other advisor of his choice regarding the terms of this
Agreement, (b) this is a final offer and Gorsun has been given twenty-one (21)
days in which to consider whether he wishes to enter into this Agreement,
(c) Gorsun has elected to enter this Agreement knowingly and voluntarily and
(d) if he does so within fewer than twenty-one (21) days from receipt of the
final document he has knowingly and voluntarily waived the remaining time.  The
Company reserves the right to change or revoke this Agreement prior to Gorsun’s
execution hereof.  This Agreement shall be fully effective and binding upon all
parties hereto immediately upon execution of this Agreement except as to rights
or claims arising under the ADEA, in which case Gorsun has seven (7) days
following execution of this Agreement to change his mind (the “Revocation
Period”).

 

4

--------------------------------------------------------------------------------


 

14.                               Any notice to be given hereunder shall be in
writing and shall be deemed given when mailed by certified mail, return receipt
requested, addressed as follows:

 

To Gorsun at:

 

[redacted]

 

 

 

 

 

 

 

To the Company at:

 

MRV Communications, Inc.

 

 

20415 Nordhoff Street

 

 

Chatsworth, CA 91311

 

 

Attn.: Chairman of the Board

 

 

 

With a copy to:

 

Steven I. Suzzan, Esq.

 

 

Fulbright & Jaworski L.L.P.

 

 

666 Fifth Avenue, 31st Floor

 

 

New York, New York 10103

 

or at such other address as may be indicated in writing by any party to the
other parties in the manner provided herein for giving notice.

 

15.                               In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions will not
in any way be affected or impaired thereby.  This Agreement will survive the
termination of any arrangements contained herein and is binding on and will
inure to the benefit of each of the parties and their respective affiliates,
heirs, executors, administrators, successors and assigns.

 

5

--------------------------------------------------------------------------------


 

16.                               This Agreement shall be governed by the
substantive laws of the State of New York, without giving effect to any
principles of conflicts of law.  The parties agree that any claims shall be
brought exclusively in a state or federal court located in New York, New York
and that the nexus is appropriate.

 

17.                               Each of the parties agrees to do and perform
or cause to be done and performed all further acts and shall execute and deliver
all other documents necessary on its part to carry out the intent and accomplish
the purposes of this Agreement and the transaction contemplated hereby.

 

18.                               This Agreement sets forth the entire agreement
between the parties hereto concerning the subject matter hereof and may not be
changed without the written consent of each of the parties.

 

IN WITNESS WHEREOF, the parties have each executed this Agreement as of the date
first written above.

 

 

MRV Communications, Inc.

 

 

 

 

 

By:

/s/ Kenneth Traub

 

Name: Kenneth Traub

 

Title: Chairman of the Board

 

 

 

 

 

/s/ Barry Gorsun

 

Barry Gorsun

 

6

--------------------------------------------------------------------------------